NOT FOR PUBLICATION

                       UNITED STATES COURT OF APPEALS
                                                                            FILED
                                  FOR THE NINTH CIRCUIT
                                                                             JAN 05 2018
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
In re: WILLIAM WALTER PLISE,                        No.   15-60032

               Debtor,                              BAP No. 14-1474

------------------------------
                                                    MEMORANDUM*
TENNILLE I. PLISE,

               Appellant,

 v.

SHELLEY D. KROHN, Chapter 7
Trustee; WILLIAM WALTER PLISE,

               Appellees.


                           Appeal from the Ninth Circuit
                            Bankruptcy Appellate Panel
                 Kurtz, Dunn, and Jury, Bankruptcy Judges, Presiding

                                 Submitted December 6, 2017**
                                     Pasadena, California



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: WARDLAW and GOULD, Circuit Judges, and COLLINS,*** Chief
District Judge.



      Tennille Plise, the former spouse of Debtor William Plise, appeals the

Bankruptcy Appellate Panel for the Ninth Circuit's (BAP) affirmance of the

bankruptcy court's order sustaining the objection of Shelley Krohn, the Chapter 7

trustee for William Plise's bankruptcy estate.

      The BAP did not abuse its discretion by affirming the bankruptcy court's

order sustaining Krohn's claim objection on the basis of judicial estoppel. See

Hamilton v. State Farm Fire & Cas. Co., 270 F.3d 778, 782–83 (9th Cir. 2001).

Plise held clearly inconsistent positions during the bankruptcy proceeding. The

bankruptcy court accepted her prior position in the settlement agreement that

$425,000 of the proceeds from the sale of the Austin property would go to

unsecured creditors and release Plise from all remaining claims. Plise

subsequently made a priority claim and argued that the $425,000 should go to her

because she was an unsecured creditor. This change in position would provide her

with an unfair advantage. See id. at 782. The BAP thus appropriately determined




      ***
              The Honorable Raner C. Collins, Chief United States District Judge
for the District of Arizona, sitting by designation.
                                          2
that Plise was judicially estopped from taking the current, inconsistent position that

the $425,000 should go to her.

      AFFIRMED.




                                          3